92 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John Angelo BRAVO, Defendant-Appellant.
No. 95-15842.
United States Court of Appeals, Ninth Circuit.
Argued March 13, 1996.Submission Deferred March 15, 1996.Resubmitted July 1, 1996.Decided July 31, 1996.

Before:  THOMPSON, KLEINFELD and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
John Angelo Bravo appeals the denial of his 28 U.S.C. § 2255 motion to vacate his conviction for conspiracy to distribute and possess with intent to distribute cocaine, 21 U.S.C. § 846.  Bravo contends that his criminal conviction following the civil forfeiture of his residence violates the constitutional prohibition against double jeopardy.


3
The Supreme Court has recently reversed the case on which Bravo relies-- United States v. $405,089.23 U.S. Currency, 33 F.3d 1210 (9th Cir.1994), cert. granted, 116 S.Ct. 762 (1996).  In  United States v. Ursery, 1996 WL 340815 (1996), the Court held that "in rem civil forfeitures are neither 'punishment' nor criminal for purposes of the Double Jeopardy Clause."   Id. at * 16.   Accordingly, we reject Bravo's double jeopardy claim.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3